DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/08/2021 has been entered.
 
Response to Amendment

Applicant's Amendment and Response filed 11/08/2021 has been entered and made of record. This application contains 14 pending claims. 
Claims 1, 4-6, 8, 12-13, 16-17 and 20 have been amended.
	
Regarding to claim 1, the prior arts of record do not fairly teach or suggest “a plurality of twisted pair signal carriers contained within the cable sheath to carry sensor signals received from the electric power asset comprising a first twisted pair coupled to the first antenna and a second twisted pair coupled to the second antenna; wherein a first twisted pair of the plurality of twisted pair signal carriers carry antenna signals from the first antenna and a second separatetwisted pair of the plurality of twisted pair signal carriers carry signals from the second antenna for partial discharge monitoring” as claimed.

Regarding to claim 21, the prior arts of record do not fairly teach or suggest “wirelessly transmitting control signals and wirelessly receiving sensor signals from a standing wave acoustic sensor for partial discharge monitoring on a second separate twisted pair of the plurality of twisted pair signal carriers coupled to a second antenna” as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/SON T LE/Primary Examiner, Art Unit 2863